ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of robbery in the first degree, § 569.020, RSMo 1994, for which he was sentenced as a prior and persistent offender to life imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).